DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a lipofilling method.
II. Claims 18-20, drawn to a lipofilling apparatus.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by a materially different apparatus as it does not require the specifics of an air pump for the medical suction apparatus which could be performed by any type of pump that provides suction. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Harrison on September 27th, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: Paragraph [0034] line 5 denotes the gripping portion as element 2. The gripping portion is labelled as element 3 throughout the remainder of the disclosure.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 1 recites “body suface” should read --body surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  recites the limitation "the body surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3  recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6  recites the limitation "a tissue injection space" in line 1.  It is unclear as to whether this limitation is referring to the tissue injection space as recited in claim 1 or an additional tissue injection space. For the purpose of examination, the examiner has interpreted the limitation to be the tissue injection space as disclosed in claim 1.
Claim 10 recites the limitations "the body" and in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12  recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “the surface of the skin” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khouri (U.S. Patent No. 8,066,691) in view of Edelstein (WO2008/028126). 
Regarding claim 1, Khouri discloses an external (Col. 4 lines 58-65 and Col. 5 lines 9-20) and internal (Col. 6 lines 66-67 and Col. 7 lines 1-17) expansion vibration lipofilling method for shaping the body surface (Abstract) of a patient, comprising: modifying (Abstract) the body surface of the patient by: forming a tissue injection space (Col. 5 lines 9-20) in the skin of the patient by externally applying (Col. 4 lines 58-65 and Col. 5 lines 9-20) negative pressure to the skin (Col. 4 lines 58-65) of the patient; and injecting (Col. 6 lines 66-67 and Col. 7 lines 1-17) adipose cells into the tissue injection space(Col. 5 lines 9-20). Khouri does not disclose simultaneously injecting the adipose cells while externally applying the negative pressure to the skin of the patient. 
Edelstein teaches simultaneously applying negative pressure (Page 17 lines 17-19) to the skin of a patient to create a tissue injection space (Page 17 lines 17-19) and inserting a medical device (Page 17 lines 21-27) for injection of fluid (Page 17 lines 21-27) into the tissue injection space (Page 17 lines 17-19) for the purpose of introducing fluid conveying members (Page 17 lines 21-27)  into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12)
It would have been prima facie obvious to have performed the surgical procedure of injecting adipose cells into a patient as disclosed by Khouri simultaneously with the application of negative pressure as taught by Edelstein for the purpose of introducing fluid conveying members into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
Regarding claim 5, Khouri discloses forming an incision in the skin (Col. 7, lines 7-9), and injecting the adipose cells into the tissue injection space comprising injecting the adipose cells into the tissue injection space through (Col. 7, lines 7-9) the incision, but does not expressly disclose the injection being simultaneous as described in claim 1. Edelstein teaches the injection being simultaneous for the same purpose as described above in claim 1.
Regarding claim 6, Khouri discloses forming a tissue injection space (Col. 5 lines 9-20) in the skin of the patient by externally applying (Col. 4 lines 58-65 and Col. 5 lines 9-20) negative pressure to the skin (Col. 4 lines 58-65) of the patient, but does not expressly disclose the process comprising forming a raised or convex suctioned skin area on the surface of the skin over the tissue injection space. Edelstein teaches forming a tissue injection space comprising forming a convex (see below diagram of Figure 10) suctioned skin area on the surface of the skin over the tissue injection space for the purpose of creating a space between the skin and underlying organs of patient in order to introduce fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).

    PNG
    media_image1.png
    301
    464
    media_image1.png
    Greyscale

Diagram of Figure 10 of Edelstein (WO2008/028126).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the forming of the tissue injection space in the skin as disclosed by Khouri, to have formed a convex suctioned skin area on the surface of the skin over the tissue injection space for the purpose of creating a space between the skin and underlying organs of patient in order to introduce fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
Regarding claim 7, Khouri discloses modifying the body surface of the patient comprising eliminating at least one skin crease (Col. 3 lines 65-67 and Col. 4 lines 1-2) in the skin.
Regarding claim 8, Khouri discloses modifying the body surface of the patient comprising augmenting a breast (Abstract) on the patient.
Regarding claim 9, Khouri discloses migrating the adipose cells into subdermal (Col. 7 lines 22-27) regions of the skin.
Regarding claim 10, Khouri discloses an external (Col. 4 lines 58-65 and Col. 5 lines 9-20) and internal (Col. 6 lines 66-67 and Col. 7 lines 1-17) expansion vibration lipofilling method for shaping (Abstract) the body surface of a patient, comprising: modifying (Abstract) the body surface of the patient by: obtaining an external and internal expansion vibration lipofilling system including a tissue injection device (Col. 7 lines 1-3) having a cannula (Col. 7 lines 1-3) with a cannula tip (inherent to cannula) and a medical suction apparatus (Col. 4 lines 44-55) having a suction device (Col. 4 lines 44-55): forming an incision (Col. 7 lines 7-9) in the skin adjacent (Figure 2) to a recipient injection site; placing (Figure 1; Col. 2 lines 32-56) the suction device of the medical suction apparatus against the surface of the skin over (Figure 1; Col. 2 lines 32-56) the recipient injection site to achieve an airtight seal (Col. 2 lines 32-56) between the suction device and the skin: forming a tissue injection space (Col. 5 lines 9-20) in the skin of the patient at the recipient injection site by externally applying (Col. 2 lines 32-56) negative pressure to the skin of the patient through the suction device (Col. 4 lines 44-55) at the recipient injection site; inserting the cannula (Col. 7 lines 1-3) of the tissue injection device through the incision (Col. 7 lines 7-9) until the cannula tip of the cannula terminates in the tissue injection space (Col. 7 lines 1-36); and injecting (Col. 7 lines 1-36) adipose cells through the cannula into the tissue injection space.
Khouri does not expressly disclose injecting adipose cells while maintaining the suction device in place on the skin. Edelstein teaches maintaining a suction device (Page 17 lines 17-19) in place on the skin while injecting a fluid (Page 17 lines 21-27)  for the purpose of introducing fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have performed the surgical procedure of injecting adipose cells as disclosed by Khouri while maintain the suction device in place on the skin as taught by Edelstein for the purpose of introducing fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
Regarding claim 14, Khouri discloses forming a tissue injection space (Col. 5 lines 9-20) in the skin of the patient by externally applying (Col. 2 lines 32-56) negative pressure to the skin of the patient, but does not expressly disclose the process comprising forming a raised or convex suctioned skin area on the surface of the skin over the tissue injection space. Edelstein teaches forming a tissue injection space (Page 17 lines 17-19) comprising forming a convex (see above diagram of Figure 10) suctioned (Page 17 lines 17-19) skin area on the surface of the skin over the tissue injection space for the purpose of creating a space between the skin and underlying organs of patient in order to introduce fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the forming of the tissue injection space in the skin as disclosed by Khouri, to have formed a convex suctioned skin area on the surface of the skin over the tissue injection space for the purpose of creating a space between the skin and underlying organs of patient in order to introduce fluid conveying members (Page 17 lines 21-27) into a patient's body  safely (Page 17 line 17-19) to avoid inadvertently transmitting the instruments beyond the desired penetration depth (Page 17 lines 10-12).
Regarding claim 15, Khouri discloses modifying the body surface of the patient comprising eliminating at least one skin crease (Col. 3 lines 65-67 and Col. 4 lines 1-2) in the skin.
Regarding claim 16, Khouri discloses modifying the body surface of the patient comprising augmenting a breast (Abstract) on the patient.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khouri (U.S. Patent No. 8,066,691) in view of Edelstein (WO2008/028126) as applied above to claims 1 and 10 respectively, and further in view of Vecchio (U.S. Publication 2013/0310749).
Regarding claim 2, Khouri in view of Edelstein does not expressly disclose vibrating the adipose cells simultaneous with injecting the adipose cells into the tissue injection space. Vecchio teaches vibrating (Paragraph [0019]) the adipose (Paragraph [0019]) cells simultaneously (Paragraph [0019]) with the injection (Paragraph [0019]) of the adipose cells into the tissue injection space for the purpose of facilitating the flow of fat and egress of fat from the injection cannula (Paragraph [0019]) and facilitating dispersion at a recipient site (Paragraph [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection device, disclosed by Edelstein, to vibrate, as taught by Vecchio, for the purpose of facilitating the flow of fat and egress of fat from the injection cannula (Paragraph [0019]) and facilitating dispersion at a recipient site (Paragraph [0004]).
Regarding claim 11, Khouri in view of Edelstein does not expressly disclose vibrating the cannula of the tissue injection device simultaneous with injecting the adipose cells into the tissue injection space. Vecchio teaches vibrating (Paragraph [0019]) the cannula (Paragraph [0019]) of the tissue injection device (Paragraph [0019]) simultaneous (Paragraph [0019]) with injecting the adipose (Paragraph [0019]) cells into the tissue injection space for the purpose of facilitating the flow of fat and egress of fat from the injection cannula (Paragraph [0019]) and facilitating dispersion at a recipient site (Paragraph [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection device, disclosed by Edelstein, to vibrate, as taught by Vecchio, for the purpose of facilitating the flow of fat and egress of fat from the injection cannula (Paragraph [0019]) and facilitating dispersion at a recipient site (Paragraph [0004]).
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khouri (U.S. Patent No. 8,066,691) in view of Edelstein (WO2008/028126) and Vecchio (U.S. Publication 2013/0310749) as applied above to claim 2, and further in view of Malak (U.S. patent No. 6,336,925).
Regarding claim 3, Khouri in view of Edelstein and Vecchio does not expressly disclose vibrating with a frequency within the range of about 2,000-10,000 cycles/min. Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating of the adipose cells with the teachings of Malak of vibrating adipose tissue between 600 to 30,000 cycles/min to a frequency that falls between 2,000-10,000 cycles/min for the purpose of dislocating subcutaneous fat and providing vibration frequencies that are within the resonance characteristics of the chosen material of the vibration unit.
Regarding claim 4, Khouri in view of Edelstein and Vecchio does not expressly disclose vibrating with a frequency of about 7,000 cycles/min. Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49). Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating of the adipose cells with the teachings of Malak of vibrating adipose tissue between 600 to 30,000 cycles/min to a frequency that falls at about 7,000 cycles/min for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
Regarding claim 12, Khouri in view of Edelstein and Vecchio does not expressly disclose vibrating with a frequency within the range of about 2,000-10,000 cycles/min. Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating of the adipose cells with the teachings of Malak of vibrating adipose tissue between 600 to 30,000 cycles/min to a frequency that falls between 2,000-10,000 cycles/min for the purpose of dislocating subcutaneous fat and providing vibration frequencies that are within the resonance characteristics of the chosen material of the vibration unit.
Regarding claim 13, Khouri in view of Edelstein and Vecchio does not expressly disclose vibrating with a frequency of about 7,000 cycles/min. Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49). Malak teaches using vibrating frequencies within the range of 10 to 500 Hertz which is equivalent to 600 to 30,000 cycles/min (1 Hertz = 1 cycle/sec) for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating of the adipose cells with the teachings of Malak of vibrating adipose tissue between 600 to 30,000 cycles/min to a frequency that falls at about 7,000 cycles/min for the purpose of dislocating subcutaneous fat (abstract) and providing vibration frequencies that are within the resonance characteristics of the chosen material of the piston (Col. 4 lines 34-49).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khouri (U.S. Patent No. 8,066,691) in view of Edelstein (WO2008/028126) as applied to claim 10 above, and further in view of Weinberg (U.S. Publication 2010/0256672). Khouri in view of Edelstein discloses migrating the adipose cells into subdermal regions of the skin, but does not expressly disclose migrating the cells by gliding the suction device on the medical suction apparatus over the skin. Weinberg teaches migrating cells (Paragraph [0080]) in dermal (Paragraph [0065]) regions of the skin by gliding (Paragraph [0081]; Figure 5 element 64) a suction device (26) on a medical suction apparatus (28) over the skin (14 and 16) for the purpose of configuring cells into optimal orientations with one another (Paragraph [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have used the device of Khouri in view of Edelstein in operation with the directional gliding as taught by Weinberg in order to migrate cells using suction for the purpose of configuring the cells into optimal orientations (Paragraph [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker (U.S. Application 2002/0198474) discloses a fat grafting method utilizing a suction apparatus
Khouri (U.S. Patent 6,500,112) discloses a suction apparatus for use in surgical procedures.
Nezhat (U.S. Application 2007/0270745) discloses a suction apparatus for us with injection into subdermal spaces of patient.
Marx (WO 2008/086560) discloses a vibrating injection device.
Ghaderi (U.S. Patent No. 9,237,932) discloses a suction device for placement over a patient skin for use in surgical applications.
Rimsa et al. (WO 2014/070525) discloses a fat grafting device.
Jansen et al. (EP 3,003,179) discloses a vacuum device for gliding over the surface of skin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER DANIEL SMITH/ Examiner, Art Unit 3781                                                                                                                                                                                         
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4157